                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


FREDERICK L. SIMMONS,                                 )
                                                      )
                                 Plaintiff,           )
                                                      )
v.                                                    )      Case No. 19-2233-JAR
                                                      )
AMSTED RAIL COMPANY, INC.,                            )
                                                      )
                                 Defendant.           )


                                AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 64) to amend the scheduling order

filed on July 1, 2019 (ECF No. 49). For good cause shown, the motion is granted and the

scheduling order is amended as follows:

        a.      All discovery shall be commenced or served in time to be completed by

January 31, 2020.

        b.      The final pretrial conference is rescheduled from December 23, 2019, to

February 18, 2020, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than February 7, 2020, defendant shall submit the

parties’ proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s



                                              1
O:\ORDERS\19-2233-JAR-64.DOCX
website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        c.      The deadline for filing potentially dispositive motions is extended to March

3, 2020.

        d.      At the request of the presiding district judge, the trial setting is changed to a

start date of November 3, 2020, at 9:00 a.m.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated November 12, 2019, at Kansas City, Kansas.


                                               s/ James P. O=Hara
                                             James P. O=Hara
                                             U.S. Magistrate Judge




                                                2
O:\ORDERS\19-2233-JAR-64.DOCX
